Citation Nr: 1755772	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Barry Allen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Nashville, Tennessee.

The Veteran testified  at a Board hearing before the undersigned Veterans Law Judge in May 2017; a transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2008 Board decision denied service connection for a low back disorder.

2.  The evidence received since the January 2008 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The January 2008 Board decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104 (West 2014); 38 C.F.R. §  20.1100 (a) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  If certain chronic diseases become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed under 38 C.F.R. § 3.309 (a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

In its January 2008 decision, the Board denied service connection for a low back disorder, having concluded that the evidence of record did not show a chronic low back disorder in service or continuity of symptomatology after service, and further concluded that there was no medical nexus between the Veteran's claimed present low back disorder and his active duty service.  The Veteran did not timely appeal this decision to the United States Court of Appeals for Veterans Claims (Court), nor did he timely request Reconsideration of the decision.  Thus, the January 2008 Board decision is final and new and material evidence must be received to reopen the claim.  The Veteran filed his present claim to reopen service connection for a low back disorder in July 2010.

Since the final Board decision, the Veteran testified in his May 2017 Board hearing that his claimed low back disorder began in service and that he experienced symptoms connected to that disorder since service, including back pain and weakness, numbness and tingling of the right leg, but that he did not seek treatment for that condition because the steroids he was taking for the asthma helped relieve his back pain, masking some of the symptoms of his back disorder.  The Veteran further stated that his back pain increased significantly after he stopped taking steroids for his asthma in 2004 or 2005, causing him to seek treatment for his back disorder at that time.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a low back disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

As noted above, the Veteran claims he injured his low back in a fall in service, and that he has experienced symptoms of a low back disorder since that time, further stating that some of those symptoms were masked by medication he was taking for his asthma disability until 2004 or 2005.  

The Veteran has not been afforded a VA examination for his claimed low back disorder.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding whether the Veteran has a current low back disorder that is a result of her active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claimed low back disorder by an appropriate professional.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner is to identify any present low back disorder; and for any such distinct low back disorder found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.  The examiner should specifically address the Veteran's claims that his low back disorder was caused by a fall in service, and that symptoms of that disorder were masked by steroids he was taking in connection with his asthma disorder.  

All opinions must be accompanied by a clear rationale.  

2.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


